Citation Nr: 1403415	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-11 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2006, and February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In May 2011, the Board Remanded a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and a claim for service connection for bilateral hearing loss.   

In a May 2012 decision, the RO granted service connection for an acquired psychiatric disorder, characterized as depression.  The RO advised the Veteran that the rating decision was a "full grant" of the benefit sought, thereby indicating a determination that all psychiatric symptoms were addressed in its decision.  See, by analogy, Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006).  The Board notes that it is theoretically possible that a Veteran may be granted separate service connection for two distinct acquired psychiatric disorders.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  The Board notes that its Remand characterized the claim for service connection for an acquired psychiatric disorder as inclusive of more than one possible diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claim for any one psychiatric disorder is a claim for all psychiatric disorders raised by the record).  The Veteran was not specifically notified that service connection for PTSD was not granted, but was notified that no diagnosis of PTSD was assigned.  The Veteran has not disagreed with any aspect of the May 2012 grant of service connection for an acquired psychiatric disorder.  The Veteran's representative did not indicate any disagreement with the RO's disposition of the claim in its November 2013 appellate brief.  The Board concludes that no claim for service connection for an acquired psychiatric disorder is before the Board for appellate review at this time.  

The Veteran testified during a Board hearing before the undersigned hearing officer in March 2011.  A transcript of the hearing is of record.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Bilateral hearing loss for VA purposes is not currently shown, nor is hearing loss disability as defined for VA purposes manifested in either ear.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, is not related to service, and is not currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March 2005 and January 2006 which fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  

The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  They also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran has submitted his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in March 2010 and June 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the VA examinations obtained are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also afforded a hearing before the undersigned hearing officer in March 2011.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically able to discuss his hearing loss symptoms and the acoustic trauma he experienced in service.    

Finally, it is noted that this appeal was remanded by the Board in May 2011 in order to afford the Veteran a new audiological VA examination.  The Veteran was provided a new VA examination in June 2011, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in May 2012.  The Board is satisfied there was substantial compliance with its Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran is claiming entitlement to service connection for bilateral hearing loss which, according to his hearing before the Board in March 2011, he attributes to his driving heavy vehicles during active duty service, as well as to being near various types of small arms fire.  Since that time, he asserts that he has experienced difficulty hearing, especially in noisy environments.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders, including sensorineural hearing loss.  38 C.F.R. §§ 3.303(b) and 3.309; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Service connection will also be presumed for sensorineural hearing loss if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013). 

Impaired hearing is characterized as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, service connection for bilateral hearing loss is not warranted, as the disorder is not clinically shown.  While the Board is willing to concede that the Veteran experienced significant noise exposure in service, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to sensorineural hearing loss while in service.  Specifically, at his entrance examination in August 2000, no tonal threshold was in excess of 10 dB at any frequency and, at a follow-up audiological evaluation in March 2002, no tonal threshold was in excess of 15 dB at any frequency from 500 to 4000 Hz.  Significantly, the Veteran's separation physical examination in May 2004 also fails to reflect a tonal threshold in excess of 10 dB at any frequency.  Indeed, not only was impaired hearing not shown for VA purposes at any time during service, but there is also no indication of a shift in tonal thresholds at any frequency.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

Next, the post-service evidence also does not indicate the presence of impaired hearing for VA purposes.  Specifically, at a VA examination in March 2010, the Veteran stated that he has difficulty hearing in a crowded environment.  However, upon examination, no tonal threshold was in excess of 20 dB at any frequency from 500 to 4000 Hz.  Moreover, his speech recognition was 96 percent or greater, bilaterally.  

At a more recent VA examination in June 2011, the Veteran again complained of difficulty hearing in crowds and when having conversations with his wife.  However, upon examination, he again did not exhibit a tonal threshold of greater than 15 dB at any frequency from 500 to 4000 Hz.  Moreover, his speech recognition was again 96 percent or greater, bilaterally.  

Based on this evidence, the Board must conclude that impaired hearing for VA purposes is not clinically shown.  Indeed, it is within the Board's ability to also note that his tonal thresholds have not substantially changed from the time he entered active duty in 2000.  Thus, while the Board understands that the Veteran was exposed to acoustic trauma in service, the medical evidence of record simply does not indicate that he has incurred any actual hearing impairment from such exposure.  Moreover, the mere assertion of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence. Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  Therefore, service connection for bilateral hearing loss is not warranted.  

When reviewing the claims on appeal, the Board has also considered the statements made by the Veteran relating his hearing loss to his active service. The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Veteran is competent to state that he has experienced diminished hearing.  See Jandreau, 492 F.3d at 1377, n.4.  However, he is not competent to assign determine that his hearing loss meets the criteria for hearing loss disability as defined for VA purposes, as a determination as to whether hearing acuity is above or below 25 decibels at a particular Hertz level is a simple identification that a layperson may readily observe.  Therefore, while the Veteran's statements that he sometimes has difficulty hearing and that he has difficulty hearing under certain circumstances is credible, his lay statements that he has a hearing loss disability are less probative and persuasive than the results of audiologic examinations designed to determine whether hearing loss disability for compensation purposes is present.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for bilateral hearing loss disability is denied.




____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


